Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2016

                                      No. 04-16-00656-CV

              IN THE ESTATE OF ALVILDA MAE AGUILAR, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2012-PC-2802
                           Honorable David Peeples, Judge Presiding


                                         ORDER

       Appellant’s brief was due on December 16, 2016. Neither the brief nor a motion for
extension of time has been filed.

        We, therefore, ORDER appellant to file, on or before January 13, 2017, his appellant’s
brief and a written response reasonably explaining (1) his failure to timely file the brief and (2)
why appellee is not significantly injured by appellant’s failure to timely file a brief. See TEX. R.
APP. P. 38.8(a)(1). If appellant fails to file a brief and the written response by the date ordered,
we will dismiss the appeal for want of prosecution. See id.; see also TEX. R. APP. P. 42.3(b),(c).



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court